Barclay, J.
{dissenting). — This is an action for the partition of land. Defendants answered. Plaintiffs afterwards amended their petition, but defendants did not file any other answer thereto.
When the case was duly reached for trial, plaintiffs took default and introduced their evidence, upon which the court found the interests of the respective parties in the land, and passed an interlocutory decree defining those interests. The court also appointed three commissioners to make partition.
During the trial, both defendants appeared; and, at-their suggestion, were sworn and testified on their own behalf.
The defendants filed a motion for new trial, and a motion in arrest of judgment; both of which the court overruled. They appealed to the supreme court, *223November 11, 1891, and took time for a bill of exceptions, bnt na such bill was ever filed.
At a later term, the rex>ort of the commissioners in partition was made. Upon confirmation thereof, the court entered a final decree ascertaining the interests of the parties in certain parcels of the land mentioned, directing a sale of the residue,, etc.
No exceptions were taken to the commissioners’ report.
The defendants, at the same term, took another appeal to the supreme court. That is the one now under consideration.
No motion of any kind, looking to a review of the proceedings in the trial court, was filed at the term of the final decree.
Several questions have been raised in this court upon the record proper.
The case is the culmination of a litigation, reported, in its earlier stages, 82 Mo. 418, and 103 Mo. 477.
Defendants claim that the facts stated in plaintiff’s petition do not support the finding which the court entered, and on which the judgment rests.
It is not contended that the petition fails to state a cause of action.
The contention is that, on the facts in plaintiff’s amended petition, plaintiffs were only entitled to one fourth of the estate sought to be partitioned, instead of to one half, as the court found and adjudged.
Plaintiffs resist defendants’ effort to obtain a review of such a question, thus sought to be raised in this court.
It seems to me that the spirit of our code of procedure requires parties to bring before the trial court such a question as that now presented.
1. Under the constitution of Missouri, the jurisdiction of the supreme court, in a case like this, is appellate by nature. Const. 1875, art. 6, sec. 2.
*224What is meant by appellate jurisdiction?
For answer, let us note what was written on that point by Chancellor Kent, with the concurrence of the whole court of errors in New York, many years before the adoption of the reformed code of procedure:
“A party acts against good conscience if he will not come forward and disclose his reasons, when called upon by the proper tribunal, but reserves himself for another court, and for the cold, hard purpose of accu- • mulating costs, or of depriving his adversary of the opportunity of correcting his error.” Gelston v. Hoyt, (1816), 13 John. * p. 576.
He further declared in that case that “the very theory and constitution of a court of appellate jurisdiction only, is the correction of errors which a court below may have committed; and a court below can not be said to have committed an error when their judgment was never called into exercise, and the point of law was never taken into consideration, but was abandoned, by the acquiescence or default of the party who raised it. To assume the discussion and consideration of a matter of law, which the party would not discuss in the supreme court, and which that court, therefore, did not consider, is to assume, in effect, original jurisdiction. It is impossible to calculate all the mischiefs to which, such a course of proceeding would lead.” (*P. 577).
These views are approved in Flake v. Van Wagenen (1873), 54 N. Y. 27.
The statutes of Missouri do not indicate any purpose to depart from the general principles of law, which the above quotation expresses.
On the contrary, it is declared by section 2303, that this court “shall not reverse the judgment of any court, unless it shall believe that error was committed by such court against the appellant or plaintiff in error, and *225materially affecting the merits of the action.” R. S. 1889, sec. 2303.
Our law provides for a motion in arrest .of judgment in the trial court. R. S. 1889, sec. 2243. It further declares that, “when a judgment shall be arrested, the court shall allow the proceedings in which the error was to be amended, in all cases, when the same amendment might have been made before trial, and the cause shall again proceed according to the practice of the court” (R. S. 1889, sec. 2244); but “in such case the party in whose proceeding the first error was, shall pay all costs incurred thereby.” R. S. 1889, sec. 2245.
By the motion in arrest, a litigant may take advantage of any material error in the record proper; and the adverse party is then only put to costs in the trial court to correct it. But if one party might, in the supreme court, start, for the first time, a question of law,'arising on the record, and have his objection sustained, on some phase of the case never presented to the circuit court, the practical effect of that ruling would be to cast upon the adverse party the costs of the appeal, when he might have conceded the point, had it been suggested in the trial court. He could have corrected it there without the great expense of coming to a court of review.
How can it be said, in view of section 2303 above quoted, that the-, trial court committed error upon a point which was never submitted for a ruling?
In New York, whence we obtained our code of practice, it is the settled construction' of the law that no such questions as are now submitted, can be first raised on appeal. Delaney v. Brett (1872), 51 N. Y. 78; Knapp v. Simon (1884), 96 N. Y. 284; Cunningham v. Fitzgerald (1893), 138 N. Y. 165.
*226The same rule prevails in other jurisdictions. Robertson v. Robinson (1880), 65 Ala. 610; Linden v. Green (1890), 81 Iowa, 365; Shell v. Boyd (1890), 32 S. C. 359; Needham v. King (1893), 95 Mich. 303; Perez v. Barber (1893), New Mex. 34 Pac. Rep. 190.
The idea of allowing a close scrutiny of the record proper, upon writ of error, is supposed to be sanctioned by the principles of the common law. It is not necessary to examine into that at present. See State ex rel. v. Scott (1891), 104 Mo. 32. But it may be remarked, in passing, that the rule applied in this case by my learned associates appears to receive no approval in Pennsylvania or Illinois, whose existing systems of pleading are, in the main, derived from the common law. Eckert v. Schoch (1893), 155 Pa. St. 531; McLaughlin v. Hinds (1894), 151 Ill. 407, 38 N. E. Rep. 136.
In the case in hand, however, the petition states a good cause of action. No one denies that. The defect pointed out is simply this: that the interest of the plaintiffs in the land was found to be greater than the facts alleged warranted, according to defendant’s theory. Yet that point was never suggested in the circuit court, so far as we can see, at any time.
A motion in arrest was filed there. Let us suppose that it assigned the single ground that the petition did not state a cause of action? If that was its purport, the court was entirely right in overruling it. Were other points, that might have been made in that motion waived by the omission to make them; or were they, nevertheless, kept safe for future use in some other court?
There should be but one answer to these queries, namely, that if defendants ever intended to object to the amount of the finding which the trial court made, *227they should have objected to it in some form in that court.
It has been very generally held in recent years in Missouri that all objections to proceedings at the tria are waived, if not presented for correction by motion for new trial.
The same principle should be applied where the alleged error consists in making a wrong deduction, by way of finding, as to the amount of land which plaintiffs are adjudged to own, when the adverse party affected thereby has neither objected to that action, nor asked the trial court to correct it while it had the power.
2. The Missouri decisions are not harmonious on this subject. In many cases it has been observed, in a general way, and in others distinctly held, that the record proper may be reviewed for errors, on appeal. My learned brother G-antt has mentioned some of them, beginning with a criminal case, in the 8th Missouri.
In criminal prosecutions that ruléis established now by statute. R. S. 1889, see. 4297. In those cases, too, the trial court may arrest the judgment without motion, on its own view of any substantial error in the record-. R. S. 1889, sec. 4272.
But as to civil actions, many precedents in this state appear to require that such questions as are presented on this appeal should first be ruled upon by the trial court before becoming proper matters for review elsewhere. There is, it is true, conflict in the Missouri decisions; but the proposition, just stated, has abundant support in our judgments; and it furnishes a rule more in harmony with the true theory of appellate jurisdiction, as well as more just to litigants and to the trial judges, than is the opposite doctrine.
As early as Davis v. Scripps (1830), 2 Mo. 187, it was said that: “If the court erred as a jury, the mode *228of redress is to ask for a new trial, and, if that is improperly refused, the wrong may be redressed by this court. But, if the error is an error in point of law, then the party should expressly bring his point before this court in a shape clearly showing that the point of law was decided on by the court.”
The same principle was announced again, with emphasis in Alexander v. Hayden (1830), 2 Mo. 211; and repeated in Watson v. Walsh (1847), 10 Mo. 454.
In Warner v. Morin (1850), 13 Mo. 455, the court expressed similar views to those of Chancellor Kent, above quoted, touching the nature of appellate jurisdiction, and held it to be then settled law that the supreme court was not authorized to consider anything as a ground for reviewing a judgment which had not been brought properly to the notice of the court below, “either in the motion for a new trial, if the alleged errors have relation to proceedings during the trial, or in arrest o£ judgment if going to the pleadings.”
See remarks as to reasons “on the record,” in Floersh v. Bank (1847), 10 Mo. 517; Newton v. Miller (1872), 19 Mo. 298; Hotel Co. v. Sigement (1873), 53 Mo. 176.
The case of Warner v. Morin, above cited, was questioned in State to use v. Matson (1866), 38 Mo. 489; but the same learned judge, who wrote the latter judgment, modified his opinion afterwards, as shown by Banks v. Lades (1867), 39 Mo. 406; and by Morgner v. Kister (1868), 42 Mo. 466, as well as by his concurrence with Judge Wagner in the decision in Long v. Towl (1867), 11 Mo. 398, wherein we find the following observations on this point:
“The law provides that, before a case can be taken to an appellate court, a motion for a new trial, or in arrest of judgment, must be filed within four days, if the term so long continue, and, if not, then before the *229end of the term. Gren. Stat., ch. 172, sec. 6. This is intended to give the inferior court an opportunity to correct its own error, and, unless such motion is filed at the appropriate time, the cause will not be reviewed in the appellate tribunal.”- (p. 399).
In Case v. Fogg (1870), 46 Mo. 47, Judge Bliss, for the whole court, said: “Those errors only can be considered that are raised upon the record proper by the motion in arrest, if one be filed.”
He had foreshadowed that ruling in State to use v. King (1869), 44 Mo. 243.
In several cases it has been stated that there is nothing to review in the absence of a motion for a new trial or in arrest, or to set aside the judgment as the particular case may require. Woods v. Mosier (1856), 22 Mo. 335; Lawther v. Agee (1864), 34 Mo. 372; Banks v. Lades (1867), 39 Mo. 406; Morgner v. Kister (1868), 42 Mo. App. 466; Moran v. January (1873), 52 Mo. 523.
In the case last named, the appeal was dismissed, and in Davis v. Colt (1862), 31 Mo. 530, the judgment was affirmed, on motion; thus indicating that, in the absence of a proper objection in the trial court, there was nothing left to review.
The last cited decision is also instructive, as showing that the court then understood the word i‘exceptions” in the popular sense of objections (in which it is sometimes colloquially used, Elsner v. Supreme Lodge (1889), 98 Mo. 640), as it appears in the statute declaring that “no exceptions shall be taken, in an appeal or writ of error, to any proceedings in the circuit court, except such as shall have been expressly decided by such court.” R. S. 1889, sec. 2302.
Exceptions, in the technical sense, are not usually taken in a court of last resort, but in the trial court, to preserve points for subsequent correction by another court *230of revisory power. In the broader meaning of that term, however, as synonymous with “objections,” exceptions are often taken in the supreme court. In this wider sense, the word ‘‘exceptions” should be understood and read in section 2302; for it then conforms to the true spirit of the reformed code of procedure, which, in my opinion, never intended to permit a party to unfold such unpleasant surprises upon his adversary, for the first time, in the supreme court whether they relate to the record proper or to the proceeding at the trial, assuming that the court had power to render the judgment pronounced.
See, also, on this point, Taylor v. Russell (1844), 8 Mo. 702; Taylor v. Holman (1870), 45 Mo. 371.
It has been said in several decisions that the objection that the petition does not state a cause of action may be raised for the first time on appeal.
Those rulings secure to citizens of Missouri the full enjoyment, in the supreme court, of the beauties of the general demurrer, brilliantly described by Judge Bleckley (Ellison v. Railroad (1891), 87 Ga. 705).
On that subject my views were given in State ex rel. v. Scott (1891), 104 Mo. 32; and it is unnecessary to repeat what was then written.
But the case at bar goes much further than that proposition.
We are here expected to review the record when the petition is conceded to state a good cause for a partition of the property. The gist of the objection now urged is that the finding awards plaintiffs too large an interest in the land, though not more than they claim in the prayer of their petition.
The real objection to the result on the circuit is, therefore, in substance, nothing more than that the finding is excessive on the facts shown by the record.
In several recent judgments in this court, it has *231been directly ruled that excess in the finding upon an issue of fact can not properly be reviewed on appeal unless assigned as a ground of the motion for a new trial. Orr v. Rode (1890), 101 Mo. 387; Ridenour v. Railroad (1890), 102 Mo. 270; Weese v. Brown (1890), 102 Mo. 299; Schmitz v. Railroad (1893), 119 Mo. 256.
The justice of this rule is obvious, for this reason (without mentioning others): If the excess is objected to by motion, the prevailing party may cure the fault by remitting the excess at once, without incurring the costs of a review. So such an objection in the trial court, has heretofore been insisted upon.
Considering the reason of the rule, there is no difference in principle between an excessive - finding, reached on the facts, and one reached on the pleadings.
Where the alleged excess in the court’s finding, as to the amount of plaintiff’s recovery, depends on a question of law, that question should, in some way, be presented to the court of first instance, that the latter may have the opportunity to consider it, before any appellate court is invoked to do so. Flannagan v. Heath (1891), 31 Neb. 776; Keator Lumber Co. v. Thompson (1892), 144 U. S. 438; Borden v. Tel. Co. (1893), 32 Fla. 394; Taylor v. Trustees (1893), 7 Indiana App. 388; (34 N. E. Rep. 655); Bank v. Smith, (1894 Minn.) 59 N. W. Rep. 311.
In Donaldson v. Thompson (1894), 120 Mo. 152, (25 S. W. Rep. 358), the second division of the court held that where a judgment was rendered on an agreed statement of facts, and the correctness of the court’s conclusion of law was not questioned by any motion or exception, there was nothing to review in the supreme court.
In the case at bar, defendants did not preserve their motions for new trial or in arrest, or any exception to the rulings on them. We do not know on *232what grounds they were founded. The motions may have been directed at matters wholly foreign to the discustion that has been had in this court. We are bound to assume (until the contrary appears) that the court rightly acted in denying them.
It is true our code declares that this court shall “examine the record,” etc., as stated in section 2304, which my brother G-antt has quoted; but that section must be read along with the two which precede it, and which, with due respect, do not appear to me to sanction a review of the point on which my colleagues have acted in reversing the judgment now in view.
On the contrary, a great number of cases in this state hold that many errors on the record proper are not reviewable unless presented first to the trial court by motion in arrest. A list of precedents to that effect appears in Sweet v. Maupin (1877), 65 Mo. 65, a decision which recognized that proposition and enforced it.
But from those precedents, and the result reached in the case at bar, the only rule deducible is that, for some errors on the record proper, this court will reverse, without regard to whether or not such an issue was presented to the trial court; whereas, in other cases of error of record, it will not reverse. The only question on that point will be whether the court considers the particular error a great or a small one. The latter must be called to the notice of the trial court; the former need not be, to be available in the appellate court.
To such a conclusion, my concurrence is not given.
In my opinion, the code should be so construed as to permit no judgment to be reversed here, merely on the ground that plaintiffs have recovered in the circuit court a larger share of the land in suit than is considered by this court their due under the pleadings, where that point is not shown to have been ever made in the case before.
*233To allow such, a point to be successful, when raised here for the first time, seems to me to transform this court into one of original jurisdiction in this class of cases, which was not intended by our constitution and laws.
For these reasons, and without going into other phases of the case, my respectful dissent is entered to the judgment announced by the court in banc.